Citation Nr: 0912680	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tuberculosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
December 1977 to May 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran testified at a hearing 
at the RO in February 2009, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  


FINDING OF FACT

The Veteran did not have tuberculosis while in the military 
or within three years of his discharge, and he does not 
currently have this condition either.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2004.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the Veteran's claim in the 
July 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for tuberculosis that is obtainable, and therefore 
appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs) and service personnel records 
(SPRs), and attempted twice, although unsuccessfully, to 
obtain certain identified private treatment records.  And the 
Veteran has personally submitted other private treatment 
records.  Therefore, the Board is satisfied the RO has made 
reasonable efforts to obtain any identified medical records.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In addition, the Board 
finds that a VA compensation examination is not necessary to 
decide the claim as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  It is significant that the 
Veteran's STRs and post-service medical records are 
unremarkable for tuberculosis, especially any current 
diagnosis.  The VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Tuberculosis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
incurrence will be presumed for active tuberculosis 
if manifested to a compensable degree of 10 percent or more 
disabling within three years of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a Veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  


This evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  For the 
showing of chronic disease in service (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

Unfortunately, most fatal to the Veteran's claim is that 
there simply is no medical evidence confirming he has current 
disability from tuberculosis.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in 
the absence of proof of a current disability, there can be no 
valid claim since service connection presupposes a current 
diagnosis of the condition claimed).  And although the 
Veteran insisted during his recent hearing that not all of 
his service treatment records (STRs) are on file for 
consideration, which, he said, if they were, would show he 
was treated for tuberculosis in December 1977 during his 
basic training, and for the next three years in service, even 
if indeed true, there still needs to be medical evidence 
confirming he presently has this condition - which, as 
mentioned, there is not.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).  

Concerning this, the Veteran's post-service private medical 
records are completely unremarkable for any documented 
complaints, treatment or diagnosis of tuberculosis.  In fact, 
no doctor has ever provided a clinical diagnosis indicating 
the Veteran has tuberculosis, so obviously there is no 
possible means of attributing a non-existent condition to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And his hearing 
testimony notwithstanding, in the absence of any relevant 
complaints or manifestations of tuberculosis in service, let 
alone a positive tuberculosis test, his STRs also provide 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  

So, simply stated, the medical record outweighs the Veteran's 
personal belief that he has tuberculosis due to his military 
service.  Thus, absent current disability, service connection 
for tuberculosis cannot be granted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for tuberculosis.  So 
there is no reasonable doubt to resolve in the Veteran's 
favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for tuberculosis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


